        Case 5:19-cv-03175-HLT-GEB Document 42 Filed 02/17/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

LORENZO M. JONES                                      )
                                                      )
                        Plaintiff,                    )
                                                      )
v.                                                    )       Case No. 19-cv-3175-DDC-GEB
                                                      )
ANDREW PARKS, et al.                                  )
                                                      )
                        Defendants.                   )
                                                      )


                                             ORDER


         Plaintiff, a state prisoner appearing pro se and in forma pauperis, filed this civil rights

complaint pursuant to 42 U.S.C. § 1983. Plaintiff is currently incarcerated at the El Dorado

Correctional Facility (“EDCF”), however, the claims giving rise to his Complaint occurred during

his incarceration at the Lansing Correctional Facility in Lansing, Kansas (“LCF”). On November

19, 2019, Senior District Judge, Sam A. Crow entered a Memorandum and Order, Order to Show

Cause, and Order denying Motion to Appoint Counsel without prejudice.1 Additionally, Judge

Crow found the proper processing of Plaintiff’s claims of violation of his right to be free from

cruel and unusual punishment in violation of the Eighth Amendment and his claim of “depraved

indifference gross medical negligence” could not be accomplished without additional information

from appropriate officials at LCF. Accordingly, he ordered the appropriate officials of the LCF to

prepare and file a Martinez Report.




1
    ECF No. 5.
       Case 5:19-cv-03175-HLT-GEB Document 42 Filed 02/17/21 Page 2 of 3




       Plaintiff filed his second Motion to Appoint Counsel2 before the Martinez Report was filed.

Judge Crow denied Plaintiff’s motion.3 The Martinez Report was filed on July 30, 20204, and

Defendants’ Answer was filed on September 10, 2020.5 Defendants moved for summary on

Plaintiff’s failure to exhaust his administrative remedies as mandated by the Prison Litigation

Reform Act (PLRA), 42 U.S.C. § 1997e(a) on October 2, 2020.6 After Plaintiff failed to respond

to Defendants’ Motion for Summary Judgment, District Judge Holly L. Teeter granted Plaintiff a

brief extension of time, until January 4, 2021, to file his response.7 Plaintiff filed a response on

December 21, 2020.8 At the end of his response Plaintiff adds a one-line request for legal counsel.9

       The Court has considered Plaintiff’s Motion to Appoint Counsel. Plaintiff does not set out

in any of his Motions to Appoint Counsel10 his attempts to obtain counsel. There is no

constitutional right to appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543, 547

(10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision whether to

appoint counsel in a civil matter lies in the discretion of the district court. Williams v. Meese, 926

F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to convince the court that there is

sufficient merit to his claim to warrant the appointment of counsel.” Steffey v. Orman, 461 F.3d

1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115

(10th Cir. 2004)). It is not enough “that having counsel appointed would have assisted in presenting

his strongest possible case, [as] the same could be said in any case.” Steffey, 461 F.3d at 1223



2
  ECF No. 9.
3
  ECF No. 11.
4
  ECF No. 18.
5
  ECF No. 24.
6
  ECF No. 29.
7
  ECF No. 34.
8
  ECF No. 35.
9
  Id.
10
   ECF Nos. 3, 9, & 35.
       Case 5:19-cv-03175-HLT-GEB Document 42 Filed 02/17/21 Page 3 of 3




(quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

       In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at 979).

Where Defendants have filed a motion for summary judgment regarding Plaintiff’s failure to

exhaust his administrative remedies, to which Plaintiff has responded, the Court concludes it is not

clear at this juncture that Plaintiff has asserted a colorable claim against Defendants. Judge Crow

concluded, and the Court agrees, the issues are not complex, and Plaintiff appears capable of

adequately presenting facts and arguments. The Court denies the motion without prejudice to

refiling the motion if the case survives summary judgment.

       IT IS THEREFORE ORDERED THAT Plaintiff’s third Motion for Appointment of

Counsel (ECF No. 35) is denied without prejudice.

       IT IS SO ORDERED.

       Dated at Wichita, Kansas February 17, 2021.

                                              s/ Gwynne E. Birzer
                                              GWYNNE E. BIRZER
                                              United States Magistrate Judge
